Title: To Thomas Jefferson from Rigoley d’Ogny, 6 April 1787
From: D’Ogny, Rigoley
To: Jefferson, Thomas



Monsieur
Paris 6. Avril 1787.

C’est avec grand plaisir, Monsieur, que je vous ai fait remettre en franchise du port maritime et de terre le paquet qui vous avait été adressé de Newyorck par la voye des Paquebots français qui contenait principalement des Gazettes et que vous aviés refusé comme trop taxé. Permettés moi de profiter d’une occasion ou vous Sentés vous même un des inconvéniens qu’il y a que la France n’ait pas encore pû conclure aucun traité relatif à Sa Corrèspondance avec les Etats unis de l’Amérique, pour vous engager à reprendre la Négóciation que j’avais été autorisé à faire avec M. Francklin dès 1784.
Aprés plusieurs Conférences nous convinmes d’un Projet de traité qu’il se chargea d’envoyer; depuis ce tems là, j’ai cherché inutilement tous les moyens de suivre l’effet de cette négociation sans pouvoir y parvenir.
La règularité du départ des Paquebots français par lesquels s’écoule beaucoup de lettres arrivantes en France des Pays Etrangers, que je laisse passer actuellement franches aux treize Etats unis, doit leur faire sentir la nécessité d’un Traité, parcequ’il ne serait pas juste que la France payât ces Sortes de lettres à l’Etranger sans en être remboursé par les treize Etats unis.
Dans le cas ou vous croiriés pouvoir reprendre cette négociation, j’aurai l’honneur de vous envoyer une Copie de ce Projet de traité et de vous demander un moment de conversation pour en raisonner avec vous. J’en serai d’autant plus flatté que ce sera pour moi une occasion de vous offrir les assurances du Sincère et respectueux attachement avec lequel j’ai l’honneur d’être, Monsieur, Votre très humble et très obéissant serviteur,

Rigoley d’Ogny

